888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jackie C. COCHRANE, Petitioner-Appellant,v.U.S. BUREAU OF PRISONS, K.W. Hawk, Warden, U.S. ParoleCommission, Respondents-Appellees.
No. 89-7576.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided Oct. 19, 1989.

Jackie C. Cochrane, appellant pro se.
Before WIDENER, K.K. HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Jackie C. Cochrane appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cochrane v. U.S. Bureau of Prisons, C/A No. 89-142-HC-BR (E.D.N.C. Mar. 10, 1989).  We deny Cochrane's motion for summary judgment on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.